Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     FORT PIERCE


 Yolanda Woods, as the Personal Representative
 of the Estate of Alteria Woods,

        Plaintiff,

 v.                                                                    CASE NO.:

 Christopher Reeve, Pat White, and Rick Sarcinello,
 in their individual capacities,

        Defendants.

 ________________________________________/

                                           COMPLAINT

        COMES NOW, Plaintiff Yolanda Woods, as the Personal Representative of the Estate of

 Alteria Woods, through her attorneys, hereby sues Officers Christopher Reeve, Pat White, and

 Rick Sarcinello, in their individual capacities, and states as follows:

                                         INTRODUCTION

        1.      Alteria Woods was 21 years old, an inductee into the National Honor Society of

 High School Scholars, and a pharmacy technician who had aspirations of obtaining a degree and

 becoming a pharmacist.

        2.      On March 19, 2017, Alteria’s life was tragically cut short when she was shot and

 killed by police officers serving a search warrant at the home her boyfriend shared with his father

 and grandmother.

        3.      Defendants fired indiscriminately into the home, hitting Alteria a total of ten times,

 including one round that entered her chest and went through her heart.



                                                   1
Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 2 of 8




          4.    Alteria posed no threat to the officers and did nothing to deserve to die at their

 hands.

          5.    Plaintiff brings this litigation to hold Defendants responsible for their misconduct

 and to ensure that Alteria’s death will not be forgotten or ignored.

                                             PARTIES

          6.    Plaintiff Yolanda Woods is the mother of Alteria Woods, who was killed by

 Defendants on March 19, 2017. Plaintiff is the lawful Personal Representative of the Estate of

 Alteria Woods.

          7.    Defendant Christopher Reeve was, during the relevant time, a law enforcement

 officer employed by the Indian River County Sheriff’s Department. He acted within the scope of

 his employment and under color of law. He is sued in his individual capacity.

          8.    Defendant Pat White was, during the relevant time, a law enforcement officer

 employed by the Indian River County Sheriff’s Department. He acted within the scope of his

 employment and under color of law. He is sued in his individual capacity.

          9.    Defendant Rick Sarcinello was, during the relevant time, a law enforcement officer

 employed by the Indian River Shores Police Department. He acted within the scope of his

 employment and under color of law. He is sued in his individual capacity.

                                 JURISDICTION AND VENUE

          10.   This action arises under Federal law, specifically the Civil Rights Act, Title 42

 United States Code, Sections 1983 and 1988.

          11.   The jurisdiction of this Court is invoked under the provisions of Title 28 of the

 United States Code, Sections 1331 and 1343.


                                                  2
Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 3 of 8




         12.     Venue is proper in the United States District Court for the Southern District of

 Florida, Fort Pierce Division under Title 28 of the United States Code, Section 1391(b)(2) as the

 events giving rise to this litigation occurred within this district.

                                    FACTUAL ALLEGATIONS

         13.     On March 19, 2017, Defendants were part of a team of law enforcement officers:

 Defendants Reeve and White were employed by the Indian River County Sheriff’s Department

 and Defendant Sarcinello was employed by the Indian Shores Police Department. There were

 approximately 17 additional officers on this team at this time.

         14.     On or about March 18, 2017, upon information and belief, Defendant Reeve

 allegedly received information that an individual named Andrew Coffee III was in possession of

 .5 ounce/14 grams of cocaine at his residence.

         15.     The Coffee family was known to the members of the Indian River County Sheriff’s

 Department. On or about December 18, 2015, Andrew Coffee Junior had been involved in an

 altercation with a member of the Indian River County Sheriff’s Department and had shot a deputy.

 During a February 2017 traffic stop involving the Sheriff’s Department and Andrew Coffee IV,

 the prior shooting was mentioned.

         16.     A team of 20 law enforcement officers arrived at Coffee III’s home at

 approximately 0530 on March 19, 2017 to serve a search warrant that was obtained by Defendant

 Reeve. Present and part of the team that was to serve the search warrant were Deputy Hau – who

 had investigated the Coffee Junior shooting – and Deputy Dean – who had been part of the

 February 2017 traffic stop with Coffee IV.

         17.     Coffee III was arrested near the front door of the residence.




                                                     3
Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 4 of 8




         18.    After Coffee III was arrested, Officer Robert Ryan deployed a “flash bang” device

 into the Coffee residence through the open front door of the residence.

         19.    Defendant White was standing near Officer Ryan when the first “flash bang” was

 deployed.

         20.    Defendants Reeve and Sarcinello were at a window near the door where Officer

 Ryan deployed the flash bang.

         21.    Defendants Reeve and Sarcinello broke the glass of the window and deployed

 another “flash bang” through the window and into the residence.

         22.    Upon information and belief, Defendant White gave Defendants Reeve and

 Sarcinello the order to break the window deploy the second “flash bang.”

         23.    The “flash bang” deployed by Defendants Reeve and Sarcinello went into the room

 occupied by Andrew Coffee IV and Altiera Woods.

         24.    The use of the “flash bang” device was unreasonable and unnecessary. The target

 of the warrant was already apprehended and in custody.

         25.    Upon information and belief, Coffee IV did not know Defendants Reeve and

 Sarcinello were police officers and, instead, believed these Defendants were attempting to rob his

 home.

         26.    Andrew Coffee IV picked up a gun.

         27.    Shots were exchanged between Andrew Coffee IV and Defendant Reeve, who was

 armed with a handgun.

         28.    Defendant Sarcinello was armed with an assault rifle.

         29.    Defendant Sarcinello then began firing indiscriminately at the occupants of the

 residence.



                                                 4
Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 5 of 8




        30.     Upon information and belief, Defendant Sarcinello intended to shoot Alteria

 Woods.

        31.     Alteria Woods was shot by Defendant Sarcinello 10 times. She posed no threat to

 anyone when she was shot.

        32.     Law enforcement officers Kelsey Zorc and Robert Ryan were positioned on the

 other side of the house of Defendant Sarcinello – each were hit by friendly fire shot by this

 Defendant.

        33.     Defendant Sarcinello only ceased firing due to a gun jam. Defendant White

 approached the window and fired rounds into the room.

        34.     The wounds to Alteria Woods were fatal and she died on the bed of her boyfriend

 Andrew Coffee IV.

        35.     The Florida Department of Law Enforcement is an investigative agency organized

 under Florida law that is, by statute, authorized to investigate the use of force by police officers so

 long as there is an agreement between the FDLE and the local law enforcement entity. These

 agreements allow for outside investigators to look into the use of force and provides for a higher

 degree of transparency and independence.

        36.     Rather than having the FDLE review the police-involved shooting of Alteria

 Woods, the Indian River County Sheriff’s Department conducted the investigation of its own

 officers, thus ensuring that the shooting would be deemed justified by the authorities.

        37.     Sheriff Deryl Loar immediately began spreading false information about the

 shooting. He insisted that Coffee IV had used Alteria as a human shield, despite having no factual

 basis to make such a claim. Indeed, his own investigation determined Alteria was shot while she

 was on the bed and was nowhere near Coffee IV during the shooting.



                                                   5
Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 6 of 8




           38.   The investigating officers made no inquiry into the necessity of the use of the “flash

 bang” devices after the target of the warrant was in custody.

           39.   The investigating officers did not question why two of the members of the team

 executing the search warrant had prior run-ins with the Coffee family.

           40.   The investigating officers did not interview Defendants Reeve, White, or Sarcinello

 until March 30, 2017 – 11 days after the shooting took place.

           41.   The internal investigation was eventually presented to a grand jury who,

 predictably, exonerated the officers based on the investigation conducted by their co-workers.

           42.   Upon information and belief, none of the Defendants who fired into the residence

 were subjected to any professional discipline – not even Defendant Sarcinello, who not only killed

 Alteria Woods but also shot two of his fellow officers.

           43.   Since Plaintiff and her family have been unable to get justice for Alteria Woods’

 death from either the Sheriff’s Department or the prosecuting authorities, their only remedy is to

 bring this civil lawsuit in order to hold these law enforcement officers responsible for their

 misconduct.

                                              CLAIMS

                                             Count I
                              42 U.S.C. § 1983 – Fourth Amendment
           44.   Plaintiff incorporates all allegations of this complaint as though fully set forth

 herein.

           45.   Defendant Sarcinello shot and killed Alteria Woods.

           46.   At the time Defendant Sarcinello used deadly force against Alteria Woods, she was

 not armed and did not pose a threat to anyone.




                                                   6
Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 7 of 8




           47.    The use of deadly force against Alteria Woods was not reasonable under the totality

 of the circumstances.

           48.    Defendants Reeve and White – in addition to firing their own weapons into the

 residence – did nothing to prevent Defendant Sarcinello’s unreasonable use of force.

           49.    The use of deadly force against Alteria Woods – who was unarmed and no danger

 to anyone – violated her Fourth Amendment rights and resulted in her death.

           Wherefore, Plaintiff Yolanda Woods, as Personal Representative of the Estate of Alteria

 Woods, prays for judgment in her favor and against all Defendants on this count and for an award

 of compensatory and punitive damages, attorneys’ fees, costs, and any other relief that is just.



                                             Count II
                            42 U.S.C. § 1983 – Fourteenth Amendment

           50.    Plaintiff incorporates all allegations of this complaint as though fully set forth

 herein.

           51.    Defendant White ordered that two “flash bang” devices be deployed into the

 interior of the residence despite the target of the search warrant – Coffee III – already being in

 custody.

           52.    The deployment of these devices was unreasonable and unnecessary.

           53.    Defendants fired indiscriminately into the residence without due care and in a

 reckless, willful, and malicious manner and many bullets struck Alteria Woods.

           54.    The actions by Defendants shocks the conscience and served no legitimate law

 enforcement purpose.

           55.    This action violated Alteria Woods’ Fourteenth Amendment rights and resulted in

 her death.

                                                   7
Case 2:21-cv-14001-JEM Document 1 Entered on FLSD Docket 01/04/2021 Page 8 of 8




        Wherefore, Plaintiff Yolanda Woods, as Personal Representative of the Estate of Alteria

 Woods, prays for judgment in her favor and against all Defendants on this count and for an award

 of compensatory and punitive damages, attorneys’ fees, costs, and any other relief that is just.

                                         JURY DEMAND

        Plaintiff demands a trial by jury for all counts alleged above.

        DATED this 4th day of January, 2020.

                                          /s/Mary Sherris
                                         Mary Sherris
                                         Florida Bar Number: 0138134
                                         Sherris Legal, P.A.
                                         121 South Orange Avenue, Suite 1270
                                         Orlando, FL 32801
                                         (407) 999-9955 Phone
                                         (407) 999-9495 Fax
                                         Primary E-mail: service@sherrislegal.com
                                         Secondary E-mail: msherris@sherrislegal.com
                                         Attorney for Plaintiff




                                                  8
